Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A3 and Species B1 in the reply filed on June 2, 2022 is acknowledged.  The traversal is on the ground(s) that the species are clear variants and that there would not be a serious search and/or examination burden.  This is not found persuasive because as discussed in the Restriction Requirement, the different species have mutually exclusive characteristics for each identified species and there is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  If it is Applicant’s assertion that the Species are obvious variants of each other, Applicant is requested to explicitly make said assertion and the Examiner will reconsider the restriction accordingly.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 9, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 2, 2022.
Claims 1-7 and 10-12 will be examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE4010855A1 to Auchter (see machine translation).
As to claim 1, Auchter discloses a pig drive comprising: a piston with a radial direction and an axial direction (see Auchter Figs. 2-5 disclosing piston comprising parts 50, 44, 38; paragraphs [0028]-[0029] and where disc 50 matches the piston 111 of Applicant’s disclosure); a rod connected to the piston and extending in the axial direction of the piston (see Auchter Figs. 2-5, ref.#44; paragraph [0029]) wherein the rod has a distal end adapted to interface a pig (see Auchter Fig. 3, ref.#38 and 36; paragraph [0028]); a retainer slidably connected to the rod and adapted to interface a retainer abutment (see Auchter Figs. 2-5, ref.#46 and 72 disclosing that the rear walls 46 or 72 are slidably connected to the rod and Figs. 2-5 show the rear walls 46 or 72 being adapted to interface with the pipeline components (read as retainer abutment)); and a biasing device arranged to bias the retainer towards the distal end of the rod (see Auchter Figs. 2-5, ref.#52; paragraph [0029]).
As to claim 2, Auchter discloses that the biasing device is a spring arranged around the rod (see Auchter Figs. 2-5 disclosing spring 52 being arranged around the rod 44; paragraph [0029]).
As to claim 3, Auchter discloses that the spring is arranged between the piston and the retainer (see, e.g., Auchter Fig. 3 where the spring 52 is arranged between the disc/piston 50 and the rear wall/retainer 46).
As to claim 4, Auchter discloses that the rear wall (read as retainer) comprises a hole through which the rod is inserted (see, e.g., Auchter Fig. 3 where rod 44 can go through the hole in rear wall 46), and said hole through which the rod is inserted is fully capable of and is considered as a through hole for pressure equalization.
As to claim 6, Auchter discloses that the distal end of the rod comprises a perpendicularly protruding portion limiting a maximum distance between the retainer and the piston (see, e.g., Auchter Figs. 2 and 4 where the distal end of rod 44 has a perpendicularly protruding portion (labeled as 38 in the Figs.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE4010855A1 to Auchter (see machine translation).
Auchter is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 7, Auchter discloses a pig drive system comprising: a pig drive according to claim 1 (see claim 1 rejection above) wherein a translation of the retainer towards the distal end of the rod operates the pig drive towards a retracted state and wherein the translation of the retainer towards the piston operates the pig drive towards an extended state (see, e.g., Auchter Figs. 4 and 5 disclosing a retracted and extended state, respectively); at least one pig (see, e.g., Auchter Figs. 4 and 5, ref.#24; paragraph [0024]); and a cylinder adapted to house the pig drive and the at least one pig wherein the cylinder comprises a first end portion adapted for sealing connection to the pig kicker section of a pipe and a second end portion sealed during operation of the pig drive and a retainer abutment (see, e.g., Auchter Figs. 4 and 5 where the pig drive is housed in chamber 74 with a first end portion adapted to seal to pipeline 12, a second end portion sealed during operation of the pig drive and where rear wall/retainer 72 is abutted against pipeline components as shown in Figs. 4 and 5).  Auchter further discloses that the rod can be arranged to extend outside the first end portion of the cylinder when the pig drive is in the extended state and the retainer is in contact with the retainer abutment, where the rod can be arranged to be within the cylinder when the pig drive is in the retracted state and the retainer is in contact with the retainer abutment (see, e.g., Auchter Fig. 5 where the rod 44 can extend outside the first end portion of the cylinder in the extended state and Fig. 4 where the rod 44 is within the chamber 74 in the retracted state).  To the extent that it could be argued that Auchter does not disclose a cylinder chamber or that Auchter discloses separate parts of the pig drive and not one cylinder, said recitations are considered design choice (see MPEP 2144.04 where changes in shape as well as making parts integral are considered prima facie obvious).
As to claim 11, Auchter appears to disclose that the rod 44 extends beyond piston/disc 50 (see Auchter Figs. 3-5 where rod 44 is shown as extending beyond piston/disc 50) and is considered as the distance piece arranged to provide a volume between the piston and a termination of the second end portion of the cylinder.  Furthermore, changes in shape as well as changes in size/proportion are considered prima facie obvious (see MPEP 2144.04(A) and (B)).
As to claim 12, Auchter discloses that the cylinder further comprises a supply port arranged in the second end portion of the cylinder capable of supply of a fluid pressure on the piston (see Auchter Figs. 2-5, ref.#60 and 76).

 Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE4010855A1 to Auchter (see machine translation) as applied to claim 1 above, and further in view of U.S. Patent No. 4,385,640 to Iverson, U.S. Patent App. Pub. No. 2017/0219043 to Firek et al. and/or U.S. Patent App. Pub. No. 2015/0108246 to Stucchi et al.
Auchter is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, to the extent that it could be argued that the spring 52 of Auchter is not considered a spacer that is adapted to ensure a given minimum distance between the piston and the retainer, use of spacers with spring/rod/piston systems is known in the art and does not provide patentable significance (see, e.g., Iverson col. 4, lines 42-53 and/or Firek paragraph [0029] and/or Stucchi paragraph [0060]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Auchter to include a spacer as is well known in the art to provide a predetermined distance (see Iverson col. 4, lines 42-53, Firek paragraph [0029]) or to adjust the preloading of the spring (see Stucchi paragraph [0060]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE4010855A1 to Auchter (see machine translation) as applied to claim 7 above, and further in view of U.S. Patent No. 3,611,467 to Hinz and/or FR2769250A1 to Brouillard. 
Auchter is relied upon as discussed above with respect to the rejection of claim 7.
As to claim 10, Auchter discloses that the pig drive is arranged closed to the second end portion of the cylinder than the pig and with the retainer facing the retainer abutment (see Auchter Figs. 2-5). Auchter does not explicitly disclose an operable conduit connected to the first end of the cylinder and a second end of the cylinder and a valve arranged in the operable conduit.  Use of bypass conduits with valves is known in the art (see Hinz Figs. 1-4; Brouillard Fig. 17, ref.#58, 60).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Auchter to include a bypass line and valve as disclosed by Hinz/Brouillard in order to avoid escape of compressed air (see Hinz col. 2, lines 8-9) or to better control cleaning of the pipe (see Brouillard machine translation page 6, third paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714